UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (Date of Earliest Event Reported): April 8, 2010 MONKEY ROCK GROUP, INC. (Exact Name of Registrant As Specified In Charter) DELAWARE 1-15165 98-0208402 (State or Other Jurisdiction of Incorporation or Organization) (Commission File No.) (IRS Employee Identification No.) P.O. Box 1030 Sturgis, SD 57785 (Address of Principal Executive Offices) (877) 523-4070 (Issuer Telephone Number) Comcam, Inc. (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.03 AMENDMENTS TO ARTICLES OF INCORPORATION OR BYLAWS; CHANGE IN FISCAL YEAR On April 8, 2010 the Board of Directors of Comcam, Inc. (the “Company”) approved the filing of a Certificate of Amendment to the Articles of Incorporation with the Delaware Secretary of State changing the Company’s name from Comcam, Inc. to Monkey Rock Group, Inc. ITEM 8.01 OTHER EVENTS Effective May 5, 2010 the Company’s trading symbol on the Over the Counter Bulletin Board has been changed from “CMCA” to “MKRO” as a result of the Amendment disclosed in Item 5.03 above. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits. Exhibit # Description Amendment to the Articles of Incorporation 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. MONKEY ROCK GROUP, INC By: /s/John Dent JOHN DENT Chief Executive Officer & President Dated: May 6, 2010 3
